 SEARS ROEBUCK & COMPANY559Sears Roebuck & CompanyandSears Roebuck Employees' Coun-cil,Local No. 1635, Retail Clerks International Association,AFL, PetitionerSears Roebuck & CompanyandLocal No. 25, International Broth-erhood of Teamsters,Chauffeurs, Warehousemen and Helpersof America,AFL, Petitioner.Cases Nos. 1-RC-3813, 1-RC-3814,and 1-RC-3827.April 29,1955DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Robert Fuchs,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire records in these cases, the Board finds;1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'I Sears Roebuck Employees'Council(Unaffiliated),herein called theCouncil,moves todismiss the petitions herein because of alleged participation by supervisors in organiza-tional activities on behalf of Sears Roebuck Employees' Council,Local No.1635, RetailClerks International Association,AFL, hereinreferred to as the Retail ClerksIn this con-nection, the Council contendsthat thehearing officer committed prejudicial error by (1)remarks to counsel in front of,and prior to, examination of witnesses subpenaed by theCouncil;(2) failingto sequester these witnesses,and (3)refusing to allow the Councilto call further witnesses.As to(1), therecord discloses no prejudicial statements by the hearing officer and theCouncil points to none which would justify remanding this case for further hearingAsto (2), no request to sequester witnesses was made at the hearing, and the issue is raisedbelatedly for the first time in the Council's brief.And, as to(3), the record shows thatthe Council called five witnesses,examination of whom failed to elicit any evidence sus-taining the charge of interference.The Council then admitted it had no evidence of suchactivities and that it had no knowledgeofwhat thetestimony of the three remainingwitnesses would be ; but that it hoped examination of these witnesses would elicit evidenceto support its claim of interference by division managers.Whereupon,the hearing officerrefused to allow the Councilto callfurther n itnesses to testify on this matter.We find,on this record, that to grant theCouncil's request would be to allow it to go on a "fishingexpedition,"and that the hearing officer ruled correctly in refusing to permit this line ofinquiry to continue.Accordingly,we find no merit in any of these objections raised bythe CouncilAs to the charge of supervisory interference,the record is barren of any evidence whichcould support this contention;moreover,the Council does not claim in its brief that it isin possession of any relevant evidence.Accordingly,we hereby deny the Council'smotionto dismiss this petition because of supervisory mterterence,and we also deny its alternaterequest to remand this proceeding for further hearing and testimony on this subject.2 The Retail Clerks objects to the intervention of the Council in these cases on theground that it isnot aqualified labor organization within the meaning of the Act.Thebasis for this objection is the Board's decision inSears Roebuck & Company,110 NLRB226, where the Board held that the Employer had unlawfully interfered with, assisted, andcontributed support to the Council,and ordered the Employer to withdraw recognitionfrom,and to cease giving effect to its contractwith,the CouncilWe note, however, thatthis order was qualified by the statement" . .unless and until such organization shallhave been certifiedby theNational Labor Relations Board . . .On January 15, 1955,the Board was administratively advised that compliance with thisorder had been effected, and on January17, 1955, theabove case was closed. In view of112 NLRB No. 72. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.Case No. 1-RC-3814:The Retail Clerks seeks a unit of all selling and nonselling employeesat the Employer's retail store located at Fullerton Street and Brook-line Avenue, Boston, herein called the Fenway Store, including audit-ing department employees and all regular part-time employees, butexcluding group office personnel, personnel department employees,leased department employees, employee cafeteria personnel, servicestation employees, drivers and helpers, contingent employees, execu-tives, guards, and supervisors as defined in the Act.'The Employercontends that employees in the credit department, auditing depart-ment, collection department, unit control department and customers'service department should be excluded 4The Employer further con-tends that division managers and assistant division managers shouldbe excluded as supervisors.The Council takes the position that, ex-cept for the inclusion of division managers and assistant divisionmanagers, the unit should be the same as that found appropriate bythe Board in 1950.1Composition of the UnitThe disputed departments:Credit department employees acceptapplications for credit, interview prospective credit customers, ap-prove credit orders and schedule their delivery, and reject accountsnot approved for credit.Collection department employees communi-cate with customers, who have delinquent accounts, by telephone andby a series of form collection letters.'Auditing department em-ployees are responsible for keeping time and wage records and forthese facts,and as the showing of interest of the Council was administratively determinedon a basis apart from any claimed contract interest,we find that the Council is not nowprecluded from participating in these proceedings and in the elections hereinafter directed.3The parties stipulate that reserve group trainees,group advertising employees, andsecretaries to executives be excluded from the unit.4 At the hearing,the Employer contended that ladies'wear department employees shouldalso be excluded.In its brief,however, the Employer concedes that these employees areproperly within the requested unit.We shall, threfore,include them in the unit herein-after found appropriate.5 Sears RoebuckitCompany,91 NLRB 1411,wherein the Board decided that the appro-priate unit at the Fenway Store consisted of all selling and nonselling employees,includ-ing auditing department employees and all regular part-time employees, but excludinggroup office personnel,executives,personnel department employees,leased departmentemployees,employee cafeteria personnel, service station employees,drivers and helpers,professional employees,guards,and supervisors as defined in the Act.Thereafter, onJanuary 5, 1951,the Council was certified by the Board as the exclusive bargaining rep-resentative for these employees.Although theunit certified by the Board specifically included only the auditing depart-ment employees,the contract negotiated between the Employer and the Council pursuantto that certification included all the employees in the departments the Employer now seeksto exclude.Divisionmanagers were specifically excluded as supervisors in the abovedecision,while the classification of assistant division manager was not then in existence.6There are also 1 or 2 outside collection men in this department. SEARS ROEBUCK & COMPANY561the preparation of pay envelopes.Their other duties includeinternalaudits and the preparation of various financial statements.Em-ployees in the unit control department maintain perpetual inventoryrecords.They also order merchandise and maintain various recordsshowing the sales and inventory on hand in the various divisions, theamount of money remaining to each division for further inventorypurchases, and the dollar volume of merchandise ordered but not yetreceived.Employees in the customers' service department givecustomers information relating to such matters as deliveries and theinstallation of merchandise. In addition, they schedule the deliveryof merchandise, and handle complaints and returns.'The above employees are all paid on a similar basis. They receivethe same vacation, holiday, and sick benefits as other selling andnonselling employees.All store employees punch the same time-clock and use the same card rack, attend general store meetings andstore socials, and otherwise have the same benefits and privileges. Fur-ther, all employees are hired, transferred, and discharged through acentral personnel office.And, although each department has its ownimmediate supervision, all selling divisions and nonselling depart-ments are under the general supervision of the store manager.,,The Employer requests that the employees in these disputed depart-ments be excluded on the grounds that they are (1) specialists; (2)office and clerical employees; and (3) confidential employees.Thereis no statutory basis in the Act for the exclusion of specialists as such,and the Employer does not claim nor does the record show that theseemployees are either technical or professional employees.Rather,the record shows clearly that these employees are office and clericalemployees, not sought to be represented in a separate unit by any otherunion, of the type which the Board has held may properly be includedin a department store unit of selling and nonselling employees.'In support of its contention that these employees have confidentialstatus, the Employer alleges that they have access to the credit ratingsof customers and have knowledge of the status of accounts of otheremployees who have purchased goods from the store on credit.1° Thisclaim was raised as to the employees in the auditing department in7 The credit, collection, and customers' service departments are located in the basementof the store, adjacent to selling areasThe auditing department is also located in thestore basement, while the unit control department is located in the rear of the storeadjacent to the receiving and stockroomsEmployees in the collection department use such office equipment as telephones andtypewritersEmployees in the other departments use, in addition to typewriters, suchequipment as comptometers, adding machines, automatic authenticating machines, andcash registers8 Operating policy, as distinguished from personnel policy, is established in each sellingdivision and nonselling department by the corresponding division or department in theEmployer's parent office in Chicago, or by its regional office in Philadelphia.9 John TV. Thomas & Co ,104 NLRB 86810 The Employer does not contend that the employees in the customers' service departmentare confidential employees DECISIONS OF NATIONAL LABOR RELATIONS BOARD1950, and was rejected by the Board at that time."Moreover, subse-quent to the certification in that case, the employees in all these dis-puted classifications were bargained for by the Council and werecovered by the terms of the resulting contract.Accordingly, as therecord discloses no changes in the duties and responsibilities of theauditing department employees since that time, nor any other evi-dence sufficient to support a finding that any of the disputed employeesare confidential employees, we find that they are not confidentialemployees, and shall include them in the unit hereinafter found to beappropriate.Division managers and assistant division managers:There are ap-proximately 40 selling divisions in the Fenway Store, some of whichare consolidated for supervisory purposes.Each division (or consoli-dation of 2 divisions) has a division manager, and each of the 10"large volume" divisions also has an assistant division manager.Therecord shows conclusively that all division managers responsibly directand supervise sales employees and make effective recommendations,concerning them. It further shows that every division manager hasthis authority and, at times, exercises it, whether or not he has "reg-ular" employees normally assigned to him.We find, therefore, thatall division managers are supervisors within the meaning of the Act,and we shall exclude them from the unit.12The assistant division managers are in charge of their respective di-visions when the division managers are absent, and exercise the author-ity of division managers at these times.These absences occur 1 full-day and 1 morning and evening each week. The assistant divisionmanagers are also in charge of their departments during lunch periodsand while the division managers are on vacation.Accordingly, as theassistant division managers exercise supervisory authority for regularand substantial periods of time, we find that they are also supervisorswithin the meaning of the Act, and we shall exclude them from theunit.',Cases Nos. 1-RC-3813 and 1-RC-3827The Employer operates seven retail stores in the Greater Bostonarea, referred to as the Boston Retail Group.14The Fenway Storeoccupies the basement and part of the first floor of an 8-story buildinglocated between Fullerton Street and Brookline Avenue inBoston,11 SearsRoebuck d Company,91 NLRB 1411.12 The Retail Clerks and the Employer stipulated that all division managers should beexcluded from the unitThis stipulation was later amended to read all division managerswith one or more"regular" employees normally assigned to work under them, in orderthat the Council would join in the stipulationIn its brief, however, the Council statesit desires to withdraw fioin this stipulation and requests that all division managers beincluded in the unitWe have considered this issue apart from the stipulation herein.13Sears Roebuck R Company,90 NLRB No 152. (Not reported in printed volumes ofBoard Decisions and Orders )14 In addition to the Fenway Store, these retail stores are located in Cambridge,Waltham,Quincy, Woburn, Dlalden, and Norwood. SEARS ROEBUCK & COMPANY563with theBoston mail-order operationoccupyingthe remaining 7stories.The Brookline Avenue shipping and receivingfloor is locatedon theBrookline Avenue side of thefirst floor of this building.TheEmployer also operates warehouses located at Somerville and Allston,Massachusetts.In Case No. 1-RC-3813, theRetailClerks seeksa unit of centralservice employeesat the Allstonwarehouse,includingtelevision andfurniture deluxing shop employees,but excludingmajor appliancedeluxingshop employees,warehouseand shippingand receiving em-ployees, and warehouse clerical employees.l5In Case No. 1-RC-3827, theTeamsters requests a unit of all em-ployees atAllston and Somerville, including Brookline Avenue ship-ping and receivingfloor employeesand centralservice employees.The Council and the Employer agree that this is theonly appropriateunit.l8The Allston and Somerville warehouse employees and the BrooklineAvenue shipping and receiving floor employees are all engaged in gen-eralwarehousing activities.These three installations form an equi-lateral triangle, each being approximately 5 miles from the others.The Somerville warehouse and the Brookline Avenue shipping andreceiving floor are deemed part of the mail -order operation, while theAllston warehouse is deemed part of the Boston retail groilp.17 Shuttletrucks move merchandise among these locations daily.Employees at Brookline Avenue handle all merchandise received orshipped by the Boston mail-order operation at that location and theFenway Store. This includes a wide variety of small merchandise inadditionto such "big-ticket" items as furniture, radio andtelevisionsets,washing machines, and refrigerators which havebeen sold offthe floor atthe Fenway Store.No deluxing activitiesare carried onhere as such," althoughtypewriters and jewelryare serviced and re-15The unit request appears as amendedat thehealing and in the Retail Clerks' briefAlternative unit requests of the Retail Clerks are discussed hereinafter.There are four classifications of employees in the central service department,namely:outside servicemen, inside servicemen,part' departmentemployees, and office and clericalemployees.A restaurant, which is operated on a concession basis, is also included in thecentral servicedepartmentThese employees have not been represented in the past, andnone of the parties to this proceedingcontend that theyshould now be included in any ofthe alleged appropriate unitsAccordingly,we shall exclude them from the unit herein-after found appropriate10Priorto 1947,Allston warehouse employees and central service employees were locatedtogether in Dorchester,Massachusetts.From 1947 to 1951, centralservice had separatequartets at Cummington Street, BostonThereafter,in 1951, the Dorchesterand Cum-mington Street facilities were abandoned and the activities formerly carried on at thoselocations were transferred to the newly constructed warehouse in Allston.Employees re-ferred to hereinafter as Allston warehouse employees were locatedat the Dorchestoi ware-house until thistransfer took place17Hiring and discharging of all employeesat Allstonare carried on separatelyat AllstonHiring and discharging of all employeesat Brooklineand Somerville are handled by themail-order operation.18The term "deluxing"as used by the Employer means the testing and servicing ofmerchandise as to parts and appearance prior to its shipment.369025-56-vol 112-37 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDpaired; nor are there any service employees of the types found at theAllston and Somerville warehouses.Merchandise carried at Somerville includes such items as kitchenunits, plumbing and heating supplies, building materials, rugs, andwire fencing which are not carried at Allston, as well as some majorappliances such as refrigerators which are carried at both ware-houses."Big-ticket" items are shipped directly to mail-order andretail-store customers throughout New England, including customersof the Boston retail group.When a member of the group sells an itemnot stocked at Allston, it will be shipped from Somerville to Allstonfor reshipment to the retail store or for shipment directly to the cus-tomer.Deluxing operations are performed on rugs and wire fencing,and there is also a unit of service employees who repair and servicemechanical and electrical appliances.The Allston warehouse contains two departments; a warehouse de-partment and the central service department.19Although there is aseparate supervisor for each department, all employees at Allston areunder the supervision of the warehouse manager.The primary func-tion of the Allston warehouse is to supply the Boston retail group with"big-ticket" merchandise, either by shipping such items to the storesfor sale or by shipping directly to customers who have placed theirorders through these retail stores.The primary function of the em-ployees in the central service department is to install, repair, and serv-icemerchandise purchased from stores comprising the Boston retailgroup, although they also perform these services on merchandise pur-chased by customers in the Boston area from the mail-order operation.Outside servicemen install and service almost all electrical and me-chanical appliances sold by the Employer, such as stoves, electricranges, automatic washing machines, air-conditioning units, refrigerators, heaters, and radio and television sets.Inside servicemen workin the mechanical shops, and repair such appliances as electric motors,outboard motors, lawnlnowers, radio and television sets, and varioussmall electrical appliances.Parts department employees supply partsto inside and outside servicemen, and to servicemen working in thedeluxing shops.Clerical employees handle the paper work pertain-ing to the services the department renders.20The warehouse department at Allston includes the television, furni-ture and major appliance deluxing shops, where "big-ticket" items aregiven a final check prior to shipment to retail stores or to customers.Servicemen in these shops assemble and test television sets; polish andremove scratches from furniture and radio and television cabinets;19The designation "central service"means a central or unified service function performedfor customers and retail stores of the Employer.21 The central service department, at the time of the hearing, contained 28 to 31 outsideservicemen,10 to 16 inside servicemen,4 parts department employees,and approximately6 clericalemployees SEARS ROEBUCK & COMPANY565and assemble, test, service, and deluxe major appliances.21The dehixing shops are located between the warehouse and the shipping and re-ceiving sections, and the lines of immediate supervision for employeesworking in these shops are those within the warehouse department.The partitions of these shops are on tracks so that they may be rolledback to permit "big-ticket" mechandise to be moved in from the ware-house section and, after work in the shops is completed, to permit re-moval of these items to the shipping department.Since 1947, the Employer and the Teamsters have negotiated a se-ries of alleged contracts for a unit composed of warehousemen atBrookline Avenue, Allston, and Somerville, including major appliancedeluxing shop employees and some central service employees.22Thelast alleged contract covering these employees became effective Feb-ruary 1, 1954, to run until January 31, 1956.The Teamsters and theEmployer stipulate that there is no bar to the present petitions.TheRetail Clerks, however, objects to considering these understandings ascontracts, as they were never executed by the parties.The documentsin question are in the form of letters from a Federal Mediation andConciliation Service Commissioner, addressed to the Teamsters andthe Employer, in which are set forth contract terms negotiated andagreed to by representatives of these parties in the presence of thecommissioner.Without deciding whether these documents couldconstitute a valid contract bar, we find that the understandings whichthey embody and the implementation thereof by the parties show ahistory of collective bargaining coextensive with these three opera-tions.During the above period, the Council represented television andfurniture deluxing shop employees; auditing department, warehouseand central service clerical employees; central service outside service-men; and the remainder of the central service inside servicemen.In its brief, the retail Clerks requests a unit composed solely of cen-tral service employees. In the alternative, it seeks a unit of all centralservice employees including or excluding any or all of the deluxingshop employees and the auditing department employees. In supportof its contention for a unit of central service employees alone, the Re-tail Clerks cites the Board's 1950 decision.23 In that case, the Boardheld that the Dorchester furniture and major appliance deluxing shopemployees and the Cummington Street central service employees couldnot be included in a unit with Fenway Store employees.And, withoutmaking a finding that such units were appropriate, the Board stated21 At the time of the hearing, there were 7 employees in the furnitureshop,5 in themajor appliance shop, and 1 in the television shop.Theie are also approximately 40 warehouse and shipping and receiving employees,approximately 10 warehouse clerical employees, and approximately 10 auditing departmentclerical employees located in the Allston warehouse22These contracts coveted central service pat is depaitment emploNeee and some centralservice inside servicemen21 Seats Hoebucb fCompany,91 NLRB 1411 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat it would not direct elections in separate units at Dorchester andCummington Street because the Retail Clerks did not have a sufficientshowing of interest in either unit.24However, apart from whether ornot the Board there passed upon the appropriateness of a central serv-ice department unit, such a determination would not be binding uponus at the present time.This is so, especially in view of the change inconditions that has taken place since 1950, such as the consolidationof the Cummington Street and Dorchester operations at Allston andtheir integration with the warehouse operations at that location, andin the absence of any bargaining history for such a unit of employees.25As already pointed out, the bargaining to date for central service de-partment employees has been divided between the Council and theTeamsters, and the Council has included within its grouping deluxingshop employees, warehouse clerical employees, and auditing depart-ment clerical employees, all of whom are outside the central servicedepartment.In addition to having common supervision from the warehouse man-ager, all employees at Allston are centrally hired, work a standard40-hour week with time and one-half for overtime, are subject to thesame paid holiday provisions and similar paid vacation plans, andare eligible for the same benefits provided by the Employer, such asprofit sharing, discounts, insurance, sick benefits, and hospitalizationand surgical benefits.As to wages, the Employer has always nego-tiated pay increases with the Teamsters, and thereafter agreed to thesame provisions for employees represented by the Council.The recordshows that employees have been permanently transferred within theAllston warehouse without regard to which union represented theclassification involved, and without regard to whether the change re-sulted in an employee moving from the warehouse or shipping andreceiving sections to the deluxing shops or to the central service de-partment.Also, all servicemen from central service and the deluxingshops attend the same training meetings conducted by the Employer.Further, the Retail Clerks can point to no bargaining history coexten-sive with a unit of central service employees or with any of its pro-posed alternative units.Rather, representation of the various centralservice and deluxing shop classifications in the past appears to havebeen conducted on a haphazard and completely illogical basis by theTeamsters and the Council, with each union representing such em-ployees as it could organize without regard to the type of units whichresulted.Indeed, the Employer, the Council and the Teamsters recog-nize, in effect, the inappropriateness of such units, and are now will-ing to end the functional incoherence which exists at Allston by in-See footnote 16,supra5We also note that the Teamsters,who represented the warehouse employees at Dor-chester and some of the central service employees at that time, was not a party to thatproceeding SEARS ROEBUCK & COMPANY567eluding all these employees in one unit for purposes of collectivebargaining.A unit consisting solely of central service employees at Allstonwould exclude employees performing similar work requiring similarskills in the deluxing shops.Such a unit would also ignore the in-terests in common not only between central service employees and de-luxing shop employees, but which are shared by all employees at theAllston warehouse. It is thus not a functionally coherent department.The alternative unit request for a unit composed of central serviceemployees and any or all of the deluxing shop employees is likewisevulnerable, for it would ignore lines of supervision and would includesome employees under entirely different immediate supervision whileexcluding other related employees under that same immediate supervi-sion, and would not conform to any functional pattern of the Employ-er's operations.Likewise, the Retail Clerks' contention that such aunit is appropriate because it would include all skilled employees atAllston lacks merit, as it does not appear, nor is it claimed, that the so-called skilled employees are craftsmen; moreover, any such unit com-bination would also embrace unskilled parts department employeesand a segment of the plant clerical employees.Accordingly, we find that neither the unit primarily sought by theRetail Clerks nor any of the requested alternative units are appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act, and we shall, therefore, dismiss the petitionin Case No. 1-RC-3813.As already indicated, the Teamsters, the Council and the Employeragree as to the appropriateness of the unit requested by the Teamstersconsisting of all employees at Somerville and Allston, includingBrookline Avenue shipping and receiving floor employees and cen-tral service employees at Allston.All three facilities receive, process,and ship merchandise to retail stores and to customers.Deluxing op-erations are performed on different items of merchandise at Allstonand Somerville, and repairmen test and service electrical and mechani-cal appliances at both these locations. In addition, central service em-ployees install and service "big-ticket" items shipped to customersfrom all three of these facilities.Also, there is a great similarity inclassifications, skills, and types of work performed among the em-ployees at Allston, Somerville, and Brookline, including central serv-ice employees at Allston.And, not only is merchandise moved amongthese 3 installations daily, but the record also shows that employees arefrequently transferred among the 3 locations, and that employees whoare laid off at 1 installation are given the opportunity to fill vacanciesat the others before new employees are hired.Accordingly, in view of the high degree of integration of operations,the frequent interchange of employees among the three locations, the 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDmutuality of interests among the requested employees,and the alreadymentioned bargaining history which is virtually coextensive with theagreed unit,26we find the agreed unit to be appropriate.Accordingly,we therefore find that the following groups of employ-ees constitute units appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :1.All selling and nonselling employees at the Employer'sFenwayStore in Boston, Massachusetts,including auditing department em-ployees, credit department employees,collection department employ-ees, unit control department employees,customers'service departmentemployees,ladies' wear department employees,and regular part-timeemployees,but excluding group office personnel,personnel departmentemployees,leased department employees,group advertising employees,reserve group traineees,employee cafeteria personnel,service stationemployees,drivers and helpers, contingent employees,casual peak sea-son employees,secretaries to executives,executives,guards, divisionmanagers, assistant division managers, and supervisors as defined inthe Act.2.All employees of the Employer at its warehouses located in Alls-ton and Somerville,Massachusetts,including Brookline Avenue ship-ping and receiving floor employees,central service department andauditing department employees located at Allston, office and clericalemployees at Brookline,Allston, and Somerville,27and regular part-time employees,but excluding professional employees,employee cafe-teria personnel,secretaries to executives,executives,guards, andsupervisors as definedin the Act.Determination of RepresentativesThe Employer seeks to exclude employees whom it classifies as regu-lar part-time employees,full-time extra employees,and part-timeextra employees.It contends that such employees do not have inter-ests in common with the other employees because they are not eligiblefor certain benefits provided by the Employer until they have worked30 hours per week for 24 weeks, or have worked 720 hours within the"The Retail Clerks questions the appropriateness of including the Brookline Avenueshipping and receiving floor employees in this unit in view of the fact that there areapproximately 1,000 mail-order operation employees on the upper 7 floors who have neverbeen represented by any labor organization.However, the Brookline shipping floor is nottied in with the remainder of the mail-order operation,job classifications are substantiallydifferent,there is no evidence of any interchange of employees,and the Brookline shippingand receiving floor has its own supervision which has no authority in the rest of thebuildingMoreover,it is clear from the record that the interests of the Brookline ship-ping and receiving employees are virtually identical with the interests of the Somervilleand Allston warehouse employees,together with whom they have been represented by theTeamsters for a pe- nod in excess of 7 years11While office and clerical employees at Somerville and Brookline Avenue were not pre-viously bargained for by the Teamsters as part of the comprehensive unit,they are indis-tinguishable from other office and clerical employees who have in fact been bargained forin the past by the Council,and they are being included in accordance with the request ofthe Employer and the Council. WAGNER-WOOD COMPANY569preceding 12-month period.28Regular part-time employees are em-ployees who work a minimum of 30 hours but less than the standard 40hours each week, and who have not as yet qualifiedas regular em-ployees under the Employer's formula. Full-time extra employees areemployees hired to fill a vacancy in the selling force, and who work afull workweek, but who have not as yet worked 24 weeks or 720 hours.Part-time extra employees are employees who work 8 to 20 hours perweek for approximately 8 months in the year, but who never accumu-late 720 hours of employment within a 12-month period.29 These em-ployees do the same work as "regular" employees.Accordingly, as these employees are either full-time employees orregular part-time employees, we shall follow our customary procedureand include them in the units found appropriate under paragraph 4,supra,and shall permit them to vote in the elections hereinafterdirected.3o[The Board dismissed the petition in Case No. 1-RC-3813.][Text of Direction of Elections omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision, Order, and Direction of Elections.28The Employerdoesnot classify an employee as a regular employee until he has metthese standards.The Employer contends that although some of theseemployees may be within the appro-priate unit,they should be precluded from votingHowever, asthe present policy of theBoard isto grant all employees includedin the appropriate unit the privilege of voting inthe election,we shall consider these employeeson the basis of whether or not they shouldbe included in the appropriate units.29 In the Fenway Store, most part-timeextraemployees work on Saturdays and week-day evenings, and are employed in both theselling divisions and the nonselling departments.The record does not indicate in what capacity any of thesedisputed employees work atBrookline,Somerville, or Allston° SearsRoebuck & Company,106 NLRB 242.In Case No. 1-RC-3814, the parties stipulate that full-timeand part-time extra employeesemployed only duringsuch peakseasonsas Christmasand Easter be excludedfrom theappropriate unit at the Fenway StoreWagner-Wood CompanyandMiami Valley Carpenters DistrictCouncil,United Brotherhood of Carpenters and Joiners ofAmerica, AFLandGeneral Truck Drivers,Chauffeurs, Ware-housemen and Helpers of America,Local 957, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, AFL,Petitioners.Cases Nos. 9-RC-24115 and9-RG-22416.April 29, 1955DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed, under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeJoe F. Odle, Jr., hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.112 NLRB No. 75.